Title: To George Washington from John Hancock, 6 September 1777
From: Hancock, John
To: Washington, George



Sir,
Philada Septr 6th 1777.

You will perceive from the enclosed Resolves, that Congress, desirous of reinforcing the Army at this critical Period, have recommended to the States of Pennsylvania and New Jersey to order out immediately a considerable Part of their Militia; and I have no Doubt of their Compliance.
I have wrote to Govr Livingston on the Subject, and informed him that should he think proper to appoint Genl Dickinson to the Command of the three Thousand requested from that State, it will be extremely agreeable to Congress. That Gentleman has, I understand, signified his Readiness to act whenever called upon; and as he posesses the Confidence of the Militia, and has Talents equal to the Task, I am persuaded the Appointment will give general Satisfaction.
Your Favour of the 3d Inst., and likewise of yesterday by the Hands of Genl St Clair I have been duely honoured with. The latter I shall lay before Congress this Morning. I have the Honour to be, with the greatest Respect, Sir, your most obed. & very hble Servt

John Hancock Presidt

